Detailed Action
This action is responsive to the claim set filed on 09/12/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10, 12-19 are pending in the case.  Independent claims are 1, 6, and 12. Claim 11 is canceled.

Priority
This application filed 09/12/2019 is a national stage entry of PCT/CN2018/078806, International Filing Date: 03/13/2018 claims foreign priority to 201710156769.6, filed 03/16/2017. Priority document received 09/12/2019.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/27/2020, 03/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the claim limitation “based on a vacancy occurring after the classification operation”. However since claim 5 is dependent upon claim 1, the claim limitation would be considered by one of ordinary skill in the art as indefinite. How does merely classifying a group of icons lead to a vacancy to occur? From viewing the filed specification [0048], the claim limitations of claim 5 would make more sense if claim 5 was dependent upon claim 3, which explains that the classification operation is used to sort icons into a folder, which would lead to a vacancy on the display screen. Thus claim 5 will be interpreted to be dependent upon claim 3. Claims 10 and 18 are rejected under similar rationale as claim 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically transitory signals.
Claims 12-19 describe a “computer readable storage medium”.  
Further, Applicant's published specification paragraph [0119], fails to explicitly define the scope of **a computer readable medium** to exclude transitory signals.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, 
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable medium** is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, 12-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Tanoue et al. US 20160110069 A1, (Cited by the Applicant in the IDS filed 05/27/2020, hereinafter Tanoue).

As to independent claim 1, Tanoue teaches:
A method for processing icons, applied to a mobile terminal (See abstract - smartphone), comprising: 
obtaining, in response to detecting a pinching operation by a user on a plurality of icons, attribute information about each icon of the plurality of icons (See Fig. 4 with Fig. 3 with [0067] a pinch is performed on a set of icons/objects. Then see [0051] – “Then, the object specifying section 12 transmits information indicative of the selected object to the object storage section 13”, this is how object storage section 13 obtains the information about the selected objects. Then see [0054] the object storing section 13 determines a type/attribute of a selected object, wherein the type can be but not limited to, a shortcut icon or a folder icon. Thus system is capable of determining attribute for each object); and 
performing a classification operation on the plurality of icons based on the attribute information (See [0060] – “For example, in a case where all of objects are music data, the name of the new folder can be set to be "music" or the like.”, in other words system is capable of classifying the group of objects as all “music data”, based on each of the icons having an attribute of music data.). 

As to dependent claim 2, Tanoue teaches all the limitations of claim 1 as cited above.
Tanoue further teaches: wherein the performing the classification operation on the plurality of icons based on the attribute information comprises: 
 (First see [0054] which explains that the system is capable of determining attribute information for each object. Then see [0060] – “For example, in a case where all of objects are music data, the name of the new folder can be set to be "music" or the like.”, in other words system is capable of determining that all the objects are consistent with each other because all of them are music data); and 
performing the classification operation on the plurality of icons based on the determination result (See [0060] – “For example, in a case where all of objects are music data, the name of the new folder can be set to be "music" or the like.”, in response to determining that each of the objects are music data, system classifies the group of objects to be music in order to name a folder as “music”). 

As to dependent claim 3, Tanoue teaches all the limitations of claim 2 as cited above.
Tanoue further teaches: wherein the performing the classification operation on the plurality of icons based on the determination result comprises: 
creating, in a case that the determination result indicates that the attribute information about the plurality of icons is consistent with each other and the attribute information indicates that the plurality of icons each is an application icon, a folder at a predetermined position on a desktop of the mobile terminal, and moving all the plurality of icons into the folder (See Fig. 4 with [0077] system knows that the 4 selected objects are 4 shortcut icons thanks to the object specifying section 12. And in response, a folder is created to store the 4 shortcut icons. In regards to claimed desktop, it’s understood that the smartphone screen displaying the rows of apps is indicative of a desktop).

As to dependent claim 5, Tanoue teaches all the limitations of claim 1 as cited above.

obtaining an icon on the desktop of the mobile terminal that has met a predetermined condition and has not been sorted out (See Figs. 4a-b with [0077-0079], after the pinch gesture moves the 4 shortcut icons into newly created folder 1, the other 4 shortcut icons named Clock, Pedometer, Album, and Calculator, gets repositioned to fill in the vacancy caused by the newly created folder1; the repositionin is based on the Fig. 2 display priority getting rewritten as explained in [0078]. See Fig. 6 with [0089] for alternative embodiment where the vacancy is not filled. In regards to the claimed limitations, the claimed icon is interpreted to be the Clock icon, and the icon meets a predetermined condition of having the highest display priority out of the other 3 shortcut icons, and the Clock icon has not been “sorted out” in the sense that it was not moved into the folder1); and 
performing a predetermined shifting and filling operation on the icon that has met the predetermined condition and has not been sorted out, based on a vacancy occurring after the classification operation (First see [0045] – “In Embodiment 1, the display screen of the display section 30 is divided into predetermined grid-like partitions and objects are arranged in the respective predetermined grid-like partitions in accordance with the display priorities.”, thus the desktop of icons is arranged based on priority. See [0039] – “The display list 41 is rewritten by an object storage section 13 (described later). Further, the display list 41 is read out by the display update section 14 (described later).”, in other words the priority in the display list 41 is rewritten, and the display update section 14 rearranges the icons based on the rewriting. Then see Figs. 4a-b with [0077-0079], the Clock icon is determined to have the highest display priority thus is moved adjacent to the folder1 icon indicating it is the next highest priority after folder1.). 

As to independent claim 6, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 7, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 8, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 10, it is rejected under similar rationale as claim 5 as cited above.

As to independent claim 12, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 13, Tanoue teaches all the limitations of claim 5 as cited above.
Tanoue further teaches: wherein the obtaining the icon on the desktop of the mobile terminal that has met a predetermined condition and has not been sorted out comprises: obtaining, from the desktop of the mobile terminal, an icon of a first application other than applications corresponding to the plurality of icons; and determining the icon of the first application as the icon that has met a predetermined condition and has not been sorted out, wherein at least one of a type, an installation time, or a using frequency of the first application is the same as that of an application in the applications corresponding to the plurality of icons (See Fig. 4 with [0077], as seen from the figure, the Clock icon is also of the shortcut icon type, same as the Radio, Television, Video, Camera, shortcut icons that were moved to folder1). 

As to dependent claim 14, it is rejected under similar rationale as claim 13 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 2 as cited above.

claim 16, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 13 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanoue et al. US 20160110069 A1, (Cited by the Applicant in the IDS filed 05/27/2020, hereinafter Tanoue) in view of Hunter et al. US 20140149901 A1, (hereinafter Hunter).

As to dependent claim 4, Tanoue teaches all the limitations of claim 2 as cited above.
Tanoue further teaches: wherein the performing the classification operation on the plurality of icons based on the determination result comprises: 
moving, in a case that the determination result indicates that the attribute information about the plurality of icons is not consistent with each other and the attribute information indicates that the plurality of icons comprises a plurality of application icons and a folder icon, all the plurality of application icons into a folder (See Fig. 4 with [0080] the pinch has selected three shortcut icons and the folder1 icon, which results in moving the three shortcut icons as well as the four shortcut icons inside folder1 into a new folder named folder2).
Tanoue teaches the plurality of application icons and folder icon but Tanoue does not teach that the plurality of application icons are moved into a folder corresponding to the folder icon.
Hunter teaches that the plurality of icons are moved into a group corresponding to the group icon (See Fig. 2C-D with [0032] a pinch is performed between the object icon and group icon, in order to move the object icon into the group icon. However the paragraph refers to the object icon 110-1 as plural objects, thus it could be a plurality of object icons being moved to the group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of pinching a plurality of app icons together with a folder icon as taught by Tanoue to include a method of pinch to add icons into a group of icons as taught by Hunter. Motivation to do so would be for avoiding burden from individually controlling each icon (See Hunter [0004]).

As to dependent claim 9, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 4 as cited above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V LUU/Examiner, Art Unit 2171            



/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171